DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of foreign priority, filed 7/27/2018. 
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “second landing gear 30” in paragraph 43, line 2, 8, 11; paragraph 44, line 7; paragraph 45, line 2; paragraph 46, line 7; paragraph 47 line 3 of the published specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves (US 6008742 A).
Regarding independent claim 12, Groves (‘742) anticipates “a system to detect aircraft landing (column 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear), comprising: 
a controller of an aircraft (Figure 2: electronic control module 2; column 2, lines 1-2: the electronic module contains the means to analyze the electronic signals produced by the transducer unit), the controller is configured to: 
determine whether a parameter of a radio frequency signal transmitted through part of the aircraft indicates that a proximity of the aircraft to the ground meets a threshold, and issue a landing signal when the threshold is met (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal1; Figure 2: electronic control module 2; column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended…if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot… the preferred embodiment utilizes a microprocessor and custom developed software to analyze the signals produced by the transducer unit…when the electronic module determines that the aircraft is in close proximity to the ground, approximately 100 ft. to 200 ft2 … it then determines if the landing gear is retracted or extended… general aviation aircraft incorporate a system of switches and lights which provide the pilot with a visual indication).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 8-11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 6008742 A), and further in view of Buenz et al. (US 2005/0046558 A1).
Regarding Claim 1, Groves (‘742) discloses “a system to detect aircraft ground proximity (col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear), the system comprising: 
a transmitter (Figure 1: transducer 1) configured to transmit a radio frequency signal (column 1 lines 53-66: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy…this microwave signal is continuously radiated downward from the transducer3) along an aircraft (column 1 lines 47-48: Figure 1: transducer unit 1 which attaches to the under surface of the aircraft)”, “extended landing gear (column 2 lines 1-21: landing gear is extended)”, 
a sensor configured to detect a parameter of the radio frequency signal (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal4), and 
a controller configured to detect on a basis of an output of the sensor (Figure 2: electronic control module 2; column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit…electronic module determines the aircraft’s proximity to the ground), and 
to issue a landing signal  when the detection meets a predetermined criterion, wherein the predetermined criterion is indicative of a certain aircraft ground proximity (column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended…if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot… the preferred embodiment utilizes a microprocessor and custom developed software to analyze the signals produced by the transducer unit…when the electronic module determines that the aircraft is in close proximity to the ground, approximately 100 ft. to 200 ft5 …it then determines if the landing gear is retracted or extended… general aviation aircraft incorporate a system of switches and lights which provide the pilot with a visual indication)”.  
Groves (‘742) discloses transmitter, extended landing gear. Groves (‘742) However, Groves (‘742) does not explicitly disclose 
that the transmitter transmits a signal “along a landing gear.”
Detect “a change in the detected parameter.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches that the transmitter transmits a signal “along a landing gear (paragraph 16: Figure 4: aircraft landing gear mountable application of the wireless sensing system; paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of FIG. 4…referring to FIG. 4, the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft),”
detect “a change in the detected parameter (paragraph 8: a receiving circuit E-field coupled to the resonant circuit and operative to receive the amplitude modulated variable frequency electric field of the resonant circuit and to generate a signal representative thereof).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) - paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic 6.  
Regarding Claim 2, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “the detected parameter is affected by contact between the extended landing gear and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal; column 2 lines 1-21: landing gear is extended), and 
wherein the parameter meets the predetermined criterion upon contact between the extended landing gear and the ground, whereby the issued landing signal indicates zero distance between the aircraft and the ground (column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, and the wheels are retracted, the system will provide a warning to the pilot)
Regarding Claim 8, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “the controller is configured to issue the landing signal when it is determined that the parameter indicates that the distance between the coil and the ground meets a threshold distance (column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, and the wheels are retracted, the system will provide a warning to the pilot).”
Grove (‘742) does not explicitly disclose “a coil positioned at a distal end of the extended landing gear, wherein the transmitter is configured to transmit the radio frequency signal along the landing gear and through the coil, wherein the detected parameter is a parameter related to the coil and is indicative of a distance between the coil and the ground.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “a coil positioned at a distal end of the extended landing gear (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52), 
wherein the transmitter is configured to transmit the radio frequency signal along the landing gear and through the coil (paragraph 30: aircraft landing gear mounted or handheld exciter unit that generates a variable frequency magnetic field to excite the wheel mounted pressure and reference resonant circuits and determines the resonant frequencies thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12), 
wherein the detected parameter is a parameter related to the coil (paragraph 8: a receiving circuit E-field coupled to the resonant circuit and operative to receive the amplitude modulated variable frequency electric field of the resonant circuit and to generate a signal representative thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example)”.  
Grove (‘742) discloses the detected parameter is “indicative of a distance between the landing gear and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal7; col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear)”. Buenz et al. (‘558) discloses that that the coil is on the landing gear of aircraft (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52). Therefore Grove (‘742)/Buenz et al. (‘558) discloses “the detected parameter is indicative of a distance between the coil and the ground.” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic 8.  
Regarding Claim 9, which is dependent on claim 8, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 8.
Groves (‘742) does not explicitly disclose “the transmitter is configured to generate an oscillating magnetic current in the coil when the radio frequency signal is transmitted through the coil, and wherein the detected parameter comprises a rate of oscillation of the magnetic current.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the transmitter is configured to generate an oscillating magnetic current in the coil when the radio frequency signal is transmitted through the coil (paragraph 33: the exciter or interrogator circuit 14 includes a sweep frequency oscillator 18 and a receiver 20 both integrated into a phase lock loop (PLL) 22. Circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28), and 
wherein the detected parameter comprises a rate of oscillation of the magnetic current (paragraph 33: for each measurement, the oscillator18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12…the inductive loops 12 are each commonly E-field coupled to a receiving E-field loop antenna 32 to, in turn, induce current in the loop antenna 32 which is measured by a sensing circuit 34 which may be a wide bandwidth operational amplifier...a signal representative of the loop current measured by sensing circuit 34 is conducted over signal lines 36 to the receiver 20)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both of the prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.
Regarding Claim 10, which is dependent on claim 8, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) does not explicitly disclose “the detected parameter comprises an inductance of the coil.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the detected parameter comprises an inductance of the coil (paragraph 33: for each measurement, the oscillator18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12…the inductive loops 12 are each commonly E-field coupled to a receiving E-field loop antenna 32 to, in turn, induce current in the loop antenna 32 which is measured by a sensing circuit 34).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft9.  
Regarding Claim 11, which is dependent on claim 8, Groves (‘742)/ Buenz et al. (‘558) discloses the system of claim 8. Groves (‘742) further discloses “the underside of the landing gear faces the ground when the landing gear is extended (column 1 lines 47-48: Figure 1: transducer unit 1 which attaches to the under surface of the aircraft; column 2 lines 1-21: landing gear is extended).”
Groves (‘742) does not explicitly disclose “the coil is positioned on an underside of the landing gear.”
(paragraph 16: Figure 4: coil located underside of aircraft landing gear; paragraph 33: interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…embodied in a landing gear a mounted unit)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft10.  
Regarding Claim 14, which is a corresponding method claim of independent system claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses” an aircraft (Figure 1: aircraft), comprising: 
a landing gear (column 2 lines 1-21: landing gear)”; 
“the landing gear of the aircraft is the extended landing gear of the system (column 2 lines 1-21: landing gear is extended)”.  
Groves (‘742) does not explicitly disclose “at least one electrically-conductive tire mounted on the landing gear.”
 “at least one electrically-conductive tire mounted on the landing gear (paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of Figure 4…the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft….accordingly, both of the magnetic interrogator 24 and receiver loop 32 are mounted stationary with respect to the rotation of the aircraft wheel and tire assembly 52…also, the dual LC transponder circuits, each comprising the loop antenna element 12 and capacitor sensor 16, are mounted to the wheel assembly 52 which rotates with respect to the axle 50)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft11.  
Regarding Claim 15, which is a corresponding method claim of independent system claim 1, Groves (‘742)/Buenz et al. (‘558) discloses all the claimed invention as shown above for claim 1. 
Regarding Claim 17, which is dependent on independent claim 15, Groves (‘742)/Buenz et al. (‘558) discloses the method of claim 15. 
Groves (‘742) does not explicitly disclose “the transmission of the radio frequency signal comprises transmitting the radio frequency signal through a coil at a distal end of the extended landing gear.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the transmission of the radio frequency signal comprises transmitting the radio frequency signal through a coil at a distal end of the extended landing gear (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52; paragraph 30: aircraft landing gear mounted or handheld exciter unit that generates a variable frequency magnetic field to excite the wheel mounted pressure and reference resonant circuits and determines the resonant frequencies thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28 … for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example … whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12; paragraph 33: paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28. For each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft12.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 6008742 A), and further in view of Georgin (US 2018/0330625).
Regarding Claim 13, which is dependent on independent claim 12, Groves (‘742) discloses the system of claim 12. Groves (‘742) further discloses determining “the threshold is met for certain distance between the aircraft and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal; column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot)”.  
However, Groves (‘742) does not explicitly disclose that the threshold is met “only when a distance between the aircraft and the ground is zero.”
Georgin (‘625) relates to assessing or monitoring system for aircraft landing. Georgin (‘625) discloses that the threshold is met “only when a distance between the aircraft and the ground is zero (paragraph 35:wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking13)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Georgin (‘625) for precise monitoring of landing engaging landing gear for aircraft (Georgin (‘625)) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Georgin (‘625)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.14.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Allowable subject matter:

The closet prior art found to be:
Georgin (‘625) describes that wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking (paragraph 35). Although Georgin (‘625) discloses that the transmitter is on the axle of the landing gear, Georgin (‘625) does not discloses that the transmitter is “at a distance from a point of the aircraft from which the extended landing gear extends that is an odd-multiple of a quarter wavelength of the radio frequency signal.”
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the extended landing gear is a first extended landing gear, and wherein a second extended landing gear of the aircraft is configured to act as a receiving antenna of the 
The closest prior art found to be:
Wiplinger (US 2003/0011493 A1) describes an improved landing gear warning system to warn a pilot when landing gear of an aircraft are in the improper configuration for a landing on a particular surface…the computer also accepts an input from the gear status sensors to determine if the landing gear is extended or retracted (paragraph 10);  Figure 1 shows that a landing gear sensor 14 coupled to retractable landing gears 12; If computer system 20 receives a signal from landing gear sensor 14 indicating that landing gear 12 is retracted, computer system 20 proceeds to state 38 and activates pilot warning device 38 to alert the pilot landing gear 12 is in the incorrect configuration for the landing desired…however, If computer system 20 receives a signal from landing gear sensor 14 indicating that landing gear 12 is extended, computer system 20 proceeds to state 40 and activates a correct landing gear status indication to notify the pilot landing gear 12 is in the correct configuration for the landing desired (paragraph 29).  Wiplinger (‘493) does not describe that “a second extended landing gear of the aircraft is configured to act as a receiving antenna of the radio frequency signal, wherein the sensor is associated with the second extended landing gear and is configured to 
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the transmission of the radio frequency signal is from a point on the extended landing gear that is an odd-multiple of a quarter wavelength of the radio frequency signal from a body of the aircraft.”
The closet prior art found to be:
Georgin (‘625) describes that wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking (paragraph 35). Although Georgin (‘625) discloses that the transmitter is on the axle of the landing gear, Georgin (‘625) does not discloses that the 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watts (US 2010/017050 A1) describes apparatuses and methods for determining and indicating relatively small distances between airplanes and landing surfaces…more specifically, the present invention concerns an apparatus and method for determining the distances from opposite sides of the airplane to the landing surface (paragraph 2); emitter/receiver devices 20,22 (Figures 1-2); a first emitter operable to emit a first signal toward the landing surface (Figure 1; paragraph 7); the microcontroller will report that the third emitter/receiver device 123 is the closest to the landing surface--which can only occur if the landing gear 140,150 has not been lowered-thereby providing a warning to the pilot to lower the landing gear 140,150 (paragraph 32); each operable to emit a signal for reflection off of the landing surface 14, and to then receive, or sense, the reflected signal…signals corresponding to the times of emission and reception may also be sent to the microcontroller 24 for processing (paragraph 19); a first receiver operable to detect the first signal reflected by the landing surface (paragraph 7); the microcontroller 24 is operable to receive signals regarding emission and reception from the first and second emitter/sensor devices 20,22, and, based thereon, to determine which distance, d1 or d2, is greater; paragraph 23: the distance between each device 20,22 and the landing surface can be calculated based on the time between emission 
Gochnour (US 2005/0254613 A1) describes that the ball electrode 169 has increased the intensity of the induced electric field through emitted electromagnetic radiation absorbed in part by the induced electric field…the electromagnetic radiation 44, 44', FIG. 5, is from the inductance coil 28, 28', FIG. 5, part of the aircraft’s oscillatory 
Jones et al. (US 2010/0121504 A1) describes RF transmitter; claim 24: monitoring the load on at least one part of an aircraft landing gear during landing of the aircraft (paragraph 27).
Schmidt (US 2015/0204399) describes monitoring of the velocity of the aircraft described herein may be achieved by monitoring the angular velocity of the wheel 2 of the brake assembly 1...back EMF induced in any un-driven coils can be used to infer the position and velocity of the rim 6 in relation to the coil pack 13 (paragraph 79).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        2 The examiner interprets approximately 110ft. to 200 ft. as the claimed “threshold.”
        3 It is well know to the art that microwave signal is “radio frequency” signal. The examiner interprets microwave signal as claimed “radio frequency signal.”
        4 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        5 The examiner interprets approximately 110ft. to 200 ft. as the claimed “predetermined criterion.”
        6 This relation between both references highly suggests an expectation of success. 
        
        7 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        8 This relation between both references highly suggests an expectation of success. 
        
        9 This relation between both references highly suggests an expectation of success. 
        
        10 This relation between both references highly suggests an expectation of success. 
        
        11 This relation between both references highly suggests an expectation of success. 
        
        12 This relation between both references highly suggests an expectation of success. 
        
        13 The examiner interprets that change of deceleration of the wheels and braking pressure indicates that the wheels touched the ground, and therefore claimed “zero distance”.
        14 This relation between both references highly suggests an expectation of success.